Case 1:20-cv-25114-PCH Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 7




                              UN ITED STA TES D ISTRICT COU RT
                              SOU TH ERN DISTR ICT OF FLO RIDA
                                        M IAM IDIVISION         FluEt;By              D.C.



                                                                       ko.oFiuk.-M'A1
                                                                        .


         Plaintiff,



  CA RN IV A L CO RPOM TION ,
  a Panam anian Corporation d/b/a
  UARNIVAL CRUISE LIN ES,
  and JO HN D OE

         D efendants.
                                                /



         CO M ES N OW ,PlaintiffM ETCIE W ILLIA M S,aLouisiana citizen and resident,and files

  thisCom plaintagainstDefendantsCA RN IVA L CORPO RATIO N ,a Panam anian corporation w ith

  its principalplace of business in Florida,doing business as CARN IV AL CRU ISE LIN ES,and

  JOI4N D OE, a naturalperson and em ployee ofCA RN IV A L CO RPO R ATION ,alleges:

                              JU RISD IC TIO N .V ENU E AN D PA RTIES

                Thisisan action fordamagesin excess ofseventy-fivethousand ($75,000.00)
  dollars,exclusive ofinterestand costs.

                PlaintiffM ETCIE W ILLIAM Sissuijurisandisapermanentresidentand citizen
  ofthe State ofLouisiana.

                Defendant CARNIVAL CORPORATION (CARNIVAL) is                         Panamanian
  corporation w ith its principal place of business in M inm i,M iam i-D ade County,Florida.At a11

  m aterialtim es Defendant CA RN IV A L CO RPO R ATION has done business under the fictitious
Case 1:20-cv-25114-PCH Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 7




  nametSCARNIVAL CRUISE LINES.''Forfederaljurisdictionalpurposes,CARNIVAL isbotha
  citizen ofPanam a and a citizen ofFlorida.

         4.      D efendantJOHN D OE isa naturalperson w ho atalltim esrelevantw asthe

  captain and operatorofthe M /S ''CA RN IV A L G LOR Y''in the course and scope ofhis

  em ploym entw ith CA RN IVA L CO RPORA TION .

                 Subjectmatterjurisdictionexists,based on diversityofcitizenship pursuantto28
  U.S.C. jl332,
              . and the amount of damages claimed exceeds $75,000.00, the minimum
  jurisdictionalamountrequiredfordiversityofcitizenshipcases.ThedamagesallegedinParagraph
  12 below supportan award ofdamagesin excessof$75,000.00.
                Atal1m aterialtim es,the D efendanthashad itsprincipalplace ofbusinessin Florida

  and hasconducted ongoing substantialand notisolated businessactivitiesin M iam i-D ade County,

  Florida,creating continuous and system atic contacts w ith the State of Florida,such as operating

  m aritim e cruise vessels for paying passengers, including the Plaintiff, so that in personam

  jurisdictionexistsintheUnited StatesDistrictCourtfortheSouthern DistrictofFlorida.
                lntheoperativeticketcontract,theDefendantrequiresfarepaying passengerssuch

  asthePlaintifftobring any lawsuitagainstDefendantarisingoutofinjuriesoreventsoccurring
  onthecruisevoyageinthisfederaljudicialdistrict.
                The Defendant's principalplace of business is located in M iami Dade County

  Florida.A ccordingly,venue isproperin thisCourt.

         9.     Plaintiff has com plied with al1 conditions precedent to bringing this action

  including providing the Defendanta tim ely notice ofclaim asrequired by the ticketcontract.

            LIA BILITY A ND D AM AG E A LLEG A TIO N S C O M M O N TO A LL CO UN TS

         10.    Atal1materialtimes,the Defendantwasengaged in the businessofoperating
Case 1:20-cv-25114-PCH Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 7



  m aritim e cruise vesselsforfare paying passengers and forthispurpose operated,am ong other

  vessels,the M /S ''CA RN IV A L G LOR Y .''

                  Atal1m aterialtimes,the Plaintiffwasa fare-paying passengeron board theM /S

  ECCARNIVAL GLORY''and in thatcapacity waslawfully presenton boardthevessel.

                  O n oraboutDecem ber20,2019 w hile the Plaintiffw as law fully on board the M /S

  GLO RY as a fare paying passenger, the M /S ûCCARN IVA L GLORY '' collided with the M /S

  CICA RN IVA L LEG EN D .''A tthe tim e of the incident,your plaintiffw as seated in the cafeteria

  lgcated on the Lido Deck.

                  Upon inform ation and belief,itisalleged thatthe D efendantJolm D oe,while acting

  in thecourse and scope ofhisemployment(as Captain)with CARNIVAL CORPORATION,
  negligently collided the M /S ûûCA IIN IV AL GLORY ''into the M /S ûtCA RN IV A L LEGEN D .''

            14.   A sa directand proxim ate resultofthe shipscolliding asdescribed above and hence

  oftheDefendant'snegligence,thePlaintiffwasinjured in and aboutherbody and extremities,
  including knee injuries, suffered pain therefrom, sustained mental anguish, sustained
  disfigurem ent,disability,and the inability to lead a norm allife.She incurred m edical,hospital,

  and otheroutofpocketandhealth careexpensesasaresultofhisinjuries.Shelostearningsand
  willcontinueto lose earningsorearning capacity in thefm ure.Thesedam agesare permanentor

  continuing in theirnature and the Plaintiffw illcontinue to sustain and incurthese dam ages in the

  future.



         The Plaintiffadopts,re-alleges,and incorporatesby reference the allegationsof

  paragraphs1-12 aboveand furtheralleges:

         15.      Atallm aterialtim es,the Defendantow ed the Plaintiff,asa fare-paying passenger

  law fully on board a vesselitoperated,a duty ofreasonable care,including the duty to provide
                                                  6
Case 1:20-cv-25114-PCH Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 7



  safe passagefrom itsdeparting location and back to the sam e.

          16.    The Defendant's specific negligentactsor om issions consistofone or m ore ofthe

  following'
           .

         a.      Failing to keep properlookout;

         b.      Operating a M otorVesselwhile inattentive'
                                                          ,

                 Failing to see w hatshould have been seen;

         d.      Failing to m aintain controlofa vesseland causing a collision;

                 Failing to actasa reasonableand prudentperson would underthesam eor sim ilar

                 circumstances;

                 Any and al1otheractsofnegligence to be shown ata trialon the m eritstherein.

          17.    As a directand proxim ate resultofthe D efendant's negligence as described above

  thePlaintiffhassustained and continuesto sustainthedam agesalleged in Paragraph 12 above.

         W HEREFORE,thePlaintiffdemandsjudgmentagainsttheDefendantsforcompensatory
  dam ages and the costsofthis action.

                           C O UN T 11- C A RM V A L C O RPO M TIO N
                         NEG LIGEN TLY ENTR U STIN G JO H N D O E TO
                                     O PER ATE ITS V ESSEL

         ThePlaintiffadopts,re-alleges,and incorporatesby referencetheallegationsofparagraphs

  1-12 above and furtheralleges:

                 A t all m aterial tim es, the D efendant CARN IVA L CO RPOR ATION ow ed the

  Plaintiff,as a fare-paying passenger law fully on board a passenger vesselit operated,a duty of

  reasonable care,including the duty to providesafepassagefrom itsdeparting locationandbacktothe

  sam e. Em bedded within that duty is the obligation of the defendant to provide the plaintiff and all

  passengerswith a well-trained operatororcaptain capable ofsafely operating the M /S ûICARNIVAL

  G LO RY .''
Case 1:20-cv-25114-PCH Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 7




         19.    The Defendant'sspecificnegligentactsoromissionsconsistofoneormoreofthe

  following'
           .

                Failingto adequately train itsoperators'
                                                       ,

         b.     Failing to im plem entSO Psand SOG s regarding safety and collision avoidance;

         20.    A sa directand proxim ate resultofthe D efendant's negligence as described above

  the Plaintiffsustained and continuesto sustain the damagesalleged in paragraph 12.

         W HEREFORE,thePlaintiffdemandsjudgmentagainsttheDefendantforcompensatory
  dam ages and the costs ofthis action.

                                 D EM A ND FO R JU R Y TR IA L

         ThePlaintiffherebydemandstrialbyjuryofallissuessotriableasofright.
         Executed this 14thday ofD ecem ber2020.


                                                   R ESPE CTFU LLY SU BM ITTED
                                                   PR O SE LITIG A N T




                                                   M etcie W illiam s
                                                   443 C arver Street
                                                   Lafayette Louisiana 70501
Case 1:20-cv-25114-PCH Document 1 Entered on FLSD Docket 12/16/2020 Page 6 of 7



                                UN ITED STA TES D ISTRICT COU RT
                                SOU THERN DISTRICT OF FLO RIDA
                                        M IA M ID IV ISION

                                               CA SE N O .
  M ETCIE W ILLIA M S,
  aLouisianacitizen and resident,

          Plaintiff,



  PARNIVALcoltpoltv lox,
  a Panam anian Corporation d/b/a
  CA RN IV A L CRU ISE LIN ES,
  and JOHN D O E

          D efendants.


                                   AFFIDAVIT OF VERIFICATIO N

 STATE OF LO UISIANA

 PARISH O F O RLEA N S

        BEFORE NIE,theundersigned personally cam e and appeared:

                                          M ET CIE W ILLLAM S

 W ho afterbeing duly sworn did say:

        Thatheisthepeddonerin theabove-captioned m atterand thatalltheallegationscontained in the

 pedtion are trueand correct,to thebestofhisknowledge,inform ation and belief.




                                                                           M ETCIE W ILLIAM S



 SW ORN TO AN D SUBSCRIBED beforem e,
 this   dayof               ,2020.




 R.ChristopherHarrison(1-.A BAR#35809)
          Case 1:20-cv-25114-PCH Document 1 Entered on FLSD Docket 12/16/2020 Page 7 of 7




                                                        Express
71 l
w o
œ œ
o m
    <
    oa
    G>
     o
  * .u
  *' =>
   > >
   o m




                                                                                  =                          Y
                                                                                                             .
                                                                                                                     cx    œ xa
                                           j
                                           <
                                             j                                    -       &
                                                                                                        > * c
                                                                                                        O
                                                                                                        o & *
                                                                                                                     um
                                                                                                                     -
                                                                                                                      r
                                                                                                                     MO
                                                                                                                     ox
                                                                                                                           o
                                                                                                                           a oa:
                                                                                                                           Z o:
                                                                                                                              Dz
                                  =
                                                                 .
                                                                                  =
                                                                                  -
                                                                                  -       .1>             c o        œm
                                                                                                                      c    o
                                                                                                                           < ag
                                                                                                                              n
                                                                                  =       =V            = M -        mx
                                                                                                                     M*    m
                                                                                                                           * m:
                                                                                  =       E-            K =
                                                                                                          M *
                                                                                                            <        -:
                                                                                                                     œ
                                                                                                                     X     K XX
                                                                                                                           œ  >
                                                                                                                              D=
                                                                              - .-             m        - x x
                                                                                                        >            c>c   -4 œm
                                  V        *
                                                                     -
                                                                                 *
                                                                                  .


                                                                                  -
                                                                                  -
                                                                                               O.
                                                                                                        R = D
                                                                                                        -
                                                                                                            - œM œ
                                                                                                            c
                                                                                                                 M X&
                                                                                                                 n
                                                                                                                   o
                                                                                                                        : m      o
                                   =                                              .
                                                                                  -
                                                                                  =            M
                                                                                                        >
                                                                                                        <
                                                                                                            -
                                                                                                            *
                                                                                                            <
                                                                                                                 D
                                                                                                                 c
                                                                                                                        o
                                                                                                                        a D
                                                                                                                          o
                                                                                                                          M
                                                                                                                                 ,
                                                                                                                                 5
                                                                                  -            œ
                                   =               F/
                                                    '                         Y O
                                                                                  =       =
                                                                                          m.
                                                                                          .
                                                                                                        m
                                                                                                        .
                                                                                                            =
                                                                                                            -
                                                                                                                 v
                                                                                                                 -
                                                                                                                                 o
                                                                                                                                  I
                                                                                . .
                                                                                                            D 1
                                                                                                              =                  N
                                                                                                                                 œ
                                   >                    œ                       =
                                                                                                            o >
                                                                                                            m
                                                                                                                                 O
                                                                                  -   W
                                                                                  -
                                                                                  -   m
                                                                                      Y                     = <
                                           = X                                                              M =
                                                                                                            &
                                                        r                                                   m .. N            (
                                                                                                                              >nz
                                                                                                                              a>fo
                                           o   =                                                            -
                                                                                                            .  D        r
                                                                                                                        r-
                                                                                                                         - ...H-rI'U .
                                                                                                             c m        n m-o
                                           W
                                           < =
                                              I                                                             s> T        X
                                                                                                                        m *   to**X
                                                                                                                                  -4
                                           <                                                                     W      ;  œ.
                                                                                                                           D&m  ''
                                                                                                                        'd
                                                                                                                           *
                                                                                                                           *.
                                                                                                                              r
                                           O   =                                                                        c)
                                                                                                                        :p
                                                                                                                           x  '-
                                                                                                                               '1
                                                                                                                           fzlr-c
                                                                                                                                 9
                                   1       <   m                                                                     kx
                                                                                                                      (7
                                                                                                                              fpm rq
                                                                                                                              m c)
                                   g       M
                                           =
                                               o                            m                                                 c7 n)
                                                                            *                                                 rl O
                                       O                                  Cc                                                  :H
                                           =   =                          =
                                           =   =
                                                                          -
                                                                          o   m
                                   > œ     -   >        3202528/?56:1u*                             ke/kklràï% 17r21241* 1-16:99k#W tI
